Case 5:20-cv-02299-EGS Document 65-1 Filed 07/22/20 Page 1 of 3

Exhibit A
Case 5:20-cv-02299-EGS Document 65-1 Filed 07/22/20 Page 2 of 3
Case: 20-2481 Document: 5 Page:1 Date Filed: 07/20/2020

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

ECO-034
No. 20-2481

 

LIBERTARIAN PARTY OF PENNSYLVANIA; CONSTITUTION PARTY OF

PENNSYLVANIA; GREEN PARTY OF PENNSYLVANIA; STEVE SCHEETZ;

KEVIN GAUGHEN; ALAN SMITH; TIMOTHY RUNKLE; BOB GOODRICH;
JUSTIN MAGILL,

Appellants

Vv.

GOVERNOR OF PENNSYLVANIA; SECRETARY COMMONWEALTH OF
PENNSYLVANIA; SECRETARY ELECTIONS AND COMMISSIONS

PENNSYLVANIA DEMOCRATIC PARTY
(Intervenor in District Court)

(E.D. Pa. No. 5-20-cv-02299)

Present: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

1. Emergency Motion by Appellants for Injunction Pending Appeal and
Alternatively to Expedite Appeal with the Proposed Briefing Schedule:

Appellants’ Brief and Appendix due July 20, 2020;

Appellees’ Brief due July 24, 2020;
Appellants’ Brief due July 26, 2020.

Respectfully,
Clerk/KR

ORDER

 

The request to expedite this appeal is GRANTED. The parties’ merits briefs must
be filed and served by the following deadlines:

Appellants’ opening brief: July 20, 2020;
Appellees’ response briefs: noon on Friday, July 24, 2020;
Appellants’ reply brief: 4:00 p.m. on Sunday, July 26, 2020.

 
Case 5:20-cv-02299-EGS Document 65-1 Filed 07/22/20 Page 3 of 3
Case: 20-2481 Document: 5 Page:2 Date Filed: 07/20/2020

The request for an injunction pending appeal is referred to the merits panel. Any
response to the injunction motion must be filed by noon on F riday, July 24, 2020, and
may be included in the appellees’ merits briefs.

By the Court,

s/ Thomas L. Ambro
Circuit Judge

Dated: July 20, 2020

cc: All Counsel of Record
